 1   TAXIARCHIS HATZIDIMTRIADIS
     thatz@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                            IN THE UNITED STATES DISTRICT COURT
 8                                      FOR THE DISTRICT OF ARIZONA
 9

10    Ramon Ponce,                                    CASE NO. 4:19-CV-00339-JAS
11                         Plaintiff,                 AGREED STIPULATION OF DISMISSAL
12            v.
13
      Tucson Federal Credit Union,
14
                           Defendant.
15

16

17           IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, RAMON

18   PONCE, and the Defendant, TUCSON FEDERAL CREDIT UNION, through their respective

19   counsel that the above-captioned action is dismissed, without prejudice, pursuant to Federal Rule of
20   Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its own costs and attorney fees.
21
     Dated: December 17, 2019                               Respectfully Submitted,
22

23   RAMON PONCE                                            TUCSON FEDERAL CREDIT UNION

24   /s/ Taxiarchis Hatzidimitriadis                        /s/ Annelise M. Dominguez (with consent)
     Taxiarchis Hatzidimitriadis                            Annelise M. Dominguez
25   Counsel for Plaintiff                                  Counsel for Defendant
     Sulaiman Law Group, Ltd.                               Gordon Rees Scully Mansukhani, LLP
26   2500 S. Highland Avenue, Suite 200                     Two N. Central Avenue, Suite 2200
     Lombard, Illinois 60148                                Phoenix, Arizona 85004
27   Phone: (630) 575-8181                                  Phone: (602) 794-2472
28   thatz@sulaimanlaw.com                                  adominguez@grsm.com

                                                        1
 1

 2

 3

 4

 5                                     CERTIFICATE OF SERVICE
 6             I hereby certify that I today caused a copy of the foregoing document to be electronically
 7
     filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of
 8
     record.
 9

10                                                                 s/ Taxiarchis Hatzidimitriadis
                                                                   Taxiarchis Hatzidimitriadis
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
